KOHN, Justice.
We granted certiorari to review the judgment and decision of the Court of Appeals in.the case of Womble v. State, 44 Ala. App. 416, 211 So.2d 881. In so doing, we were principally concerned with certain *729questions raised in the dissenting opinion of that court. After a careful analysis of the conclusions of the Court of Appeals, a study of the cases cited, an independent research of the principles of law involved, and the reading of the record, we conclude that the judgment of the Court of Appeals should be affirmed.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and HARWOOD, JJ., concur.